 

Exhibit 10.9

COMMUNITY FIRST, INC.

INCENTIVE STOCK OPTION AGREEMENT

(Officers and Employees)

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this ____ day of _____________, 20__ (the “Grant Date”), by and
between Community First, Inc. a Tennessee corporation (together with its
Subsidiaries and Affiliates, the “Company”), and the individual identified on
the signature page hereto (the “Optionee”).  Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Community
First, Inc. 2016 Equity Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, no par value per share,
of the Company (the “Shares”); and

 

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.Grant of Option.

(a)The Company grants as of the date of this Agreement the right and option (the
“Option”) to purchase __________ Shares, in whole or in part (the “Option
Stock”), at an exercise price of ___________________________________ and No/100
Dollars ($_________) per Share, on the terms and conditions set forth in this
Agreement and subject to all provisions of the Plan.  The Optionee, holder or
beneficiary of the Option shall not have any of the rights of a shareholder with
respect to the Option Stock until such person has become a holder of such Shares
by the due exercise of the Option and payment of the Option Payment (as defined
in Section 3 below) in accordance with this Agreement.

(b)The parties intend that the Option qualify as an incentive stock option
within the meaning of Section 422 of the Code, and this Agreement shall be
interpreted consistently therewith.  In the event a portion or all of this
Option does not so qualify, the parties intend that the nonqualifying portion
shall remain valid and outstanding and shall instead be treated as a
non-qualified stock option.  Accordingly, the Optionee understands that in order
to obtain the benefits of an incentive stock option under Section 422 of the
Code, no sale or other disposition may be made of Option Stock for which
incentive stock option treatment is desired within the one‑year period beginning
on the day after the day of the transfer of such Option Stock to the Optionee,
nor within the two‑year period beginning on the day after the grant of this
Option, and further that this Option must be exercised within three months after
termination of employment as an employee (or 12 months in the case of death or
Disability) in order to qualify as an incentive stock option.  If the Optionee
disposes (whether by sale, gift, transfer or otherwise) of any such Option Stock
within either of these periods, the Optionee will notify the Company within 30
days after such disposition.  In order comply with all applicable federal, state
or local tax laws or regulations, the

 

--------------------------------------------------------------------------------

 

Company may take such action as it deems appropriate to ensure that all
applicable federal, state or other taxes are withheld or collected from the
Optionee. 

2.Exercise of Option.

(a)Except as otherwise provided herein, this Option shall become vested and
exercisable as set forth below, if and only if the Optionee shall have been
continuously employed by the Company from the date of this Agreement through and
including such dates:

Percentage Vested      Date

       __________________

       __________________

       __________________

       __________________

 

(b)Notwithstanding the above, this Option shall vest and become exercisable with
respect to 100% of the Option Stock in the event of the Optionee’s death or
Disability, provided the Optionee has remained continuously employed by the
Company from the date of this Agreement to such event.

(c)Notwithstanding the foregoing, in the event of a Change in Control, this
Option shall become vested and exercisable (but only to the extent such Option
has not otherwise terminated) with respect to 100% of the Option Stock
immediately prior to the Change in Control.

3.Manner of Exercise.  The Option may be exercised in whole or in part at any
time within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option delivered to the Company at its principal office (or to the Company’s
designated agent), stating the number of Shares to be purchased, the person or
persons in whose name the Shares are to be registered and each such person’s
address and social security number.  Such notice shall not be effective unless
accompanied by payment in full of the Option Price for the number of Shares with
respect to which the Option is then being exercised (the “Option Payment”) and,
except as otherwise provided herein, cash equal to the required withholding
taxes as set forth by Internal Revenue Service and applicable state and local
tax guidelines for the employer’s minimum statutory withholding (the “Witholding
Taxes”).  The Option Payment shall be made (a) in cash or cash equivalents, (b)
by transfer, either actually or by attestation, to the Company of whole Shares
previously acquired by the Optionee and valued at the Shares’ Fair Market Value
on the date of exercise (or next succeeding trading date if the date of exercise
is not a trading date), or by a combination of such cash (or cash equivalents)
and Shares, or (c) by directing the Company to withhold that number of whole
Shares otherwise deliverable to the Optionee pursuant to the Option having an
aggregate Fair Market Value at the time of exercise equal to the Option Payment
and, in the Committee’s discretion, a Fair Market Value equal to the amount
necessary to satisfy any Witholding Taxes not otherwise paid in cash or cash
equivalents.  Subject to applicable securities laws and the consent of the
Committee, the Optionee may also exercise the Option by delivering a notice of
exercise of the Option and by simultaneously selling the Shares of Option Stock
thereby acquired pursuant to a brokerage or similar agreement approved in
advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Payment, together with any applicable Withholding Taxes.

2

 

--------------------------------------------------------------------------------

 

4.Termination of Option.  The Option will expire ten (10) years from the date of
grant of the Option (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below: 

(a)Termination by Death.  If the Optionee’s employment by the Company terminates
by reason of death, this Option may thereafter be exercised, to the extent the
Option was exercisable at the time of such termination (after giving effect to
any acceleration of vesting provided for in Section 2 above), by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, for a period of twelve (12) months from the date of death or until
the expiration of the Term of the Option, whichever period is the shorter.

(b)Termination by Reason of Disability.  If the Optionee’s employment by the
Company terminates by reason of Disability, this Option may thereafter be
exercised, to the extent the Option was exercisable at the time of such
termination (after giving effect to any acceleration of vesting provided for in
Section 2 above), by the Optionee or personal representative or guardian of the
Optionee, as applicable, for a period of twelve (12) months from the date of
such termination of employment or until the expiration of the Term of the
Option, whichever period is the shorter.

(c)Termination by Retirement.  If the Optionee’s employment by the Company
terminates by reason of Retirement, this Option may thereafter be exercised by
the Optionee, to the extent the Option was exercisable at the time of such
termination for a period of ninety (90) days from the date of such termination
of employment or until the expiration of the Term of the Option, whichever
period is the shorter.

(d)Termination for Cause.  If the Optionee’s employment by the Company is
terminated for Cause, this Option shall terminate immediately and become void
and of no effect.

(e)Other Termination.  If the Optionee’s employment by the Company terminates
for any reason other than for Cause, death, Disability or Retirement, this
Option may be exercised, to the extent the Option was exercisable at the time of
such termination by the Optionee for a period of ninety (90) days from the date
of such termination of employment or the expiration of the Term of the Option,
whichever period is the shorter.

5.No Right to Continued Employment.  The grant of the Option shall not be
construed as giving the Optionee the right to be retained in the employ of the
Company, and the Company may at any time dismiss the Optionee from employment,
free from any liability or any claim under the Plan.

6.Adjustment to Option Stock.  The Committee may make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events (and
shall make the adjustments for the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan, whenever the Committee determines that such event(s) affect the
Shares.  Any such adjustments shall be effected in a manner that precludes the
material enlargement of rights and benefits under this Award.

7.Amendments to Option.  Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would

3

 

--------------------------------------------------------------------------------

 

materially and adversely affect the rights of the Optionee or any holder or
beneficiary of the Option shall not to that extent be effective without the
consent of the Optionee, holder or beneficiary affected. 

8.Limited Transferability.  Except as otherwise provided by the Committee,
during the Optionee’s lifetime, this Option can be exercised only by the
Optionee, and this Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Optionee other than by will
or the laws of descent and distribution.  Any attempt to otherwise transfer this
Option shall be void.  No transfer of this Option by the Optionee by will or by
laws of descent and distribution shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.

9.Reservation of Shares.  At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.

10.Plan Governs.  The Optionee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof.  The terms of this Agreement are governed by the terms of
the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern.

11.Severability.  If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12.Notices.  All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:Community First, Inc.

501 S. James Campbell Blvd.

Columbia, Tennessee 38401

Attn:  Chief Financial Officer

 

 

To the Optionee:

The address then maintained with respect to the Optionee in the Company’s
records.

13.Governing Law.  The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Tennessee without
giving effect to conflicts of laws principles.

14.Resolution of Disputes.  Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this

4

 

--------------------------------------------------------------------------------

 

Agreement shall be determined by the Committee.  Any determination made
hereunder shall be final, binding and conclusive on the Optionee and the Company
for all purposes. 

15.Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Optionee’s legal representative and assignees.  All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee’s heirs, executors, administrators,
successors and assignees.  

 

[The next page is the signature page]




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written. 

 

COMMUNITY FIRST, INC.

 

 

By: ________________________________

 

 

 

OPTIONEE:

 

 

____________________________________

Signature

 

 

17166641.1

6

 